FLETCHER, Chief Judge
(concurring):
I agree with Judge Cook that the perusal of the sentencing worksheet by the judge, prosecutor, and defense counsel for error prior to the reading of the sentence by the president of the court did not amount to an “announcement” of the sentence as defined by our case law. I think the procedure followed by this trial judge is to be lauded, and I encourage its adoption and utilization by the trial judiciary. Unlike the situation presented in United States v. Jones, 3 M.J. 348 (C.M.A.1977), we are presented with only one sentence to review — the sentence announced by the president of the court after its second deliberation, and it must stand.